EXAMINER'S COMMENT

Election/Restrictions
Claims 7, 9, 15, and 17 are rejoined. Because these claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/25/2020 with respect to claims 7, 9, 15, and 17 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance,
Claims 1-6 and 8 were previously allowed.  Claims 7 and 9 have been rejoined and are allowable by virtue of their dependence from claim 1.
With respect to claim 10, the prior art does not teach or suggest “the at least one processor circuit configured to: determine at least one frequency threshold for one or more frequency threshold comparisons responsive to a previous cadence of the subject; compare a peak frequency to at least one of the at least one frequency threshold determined for the one or more frequency threshold comparisons, said peak frequency corresponding to a frequency component of the inertial signal having a largest magnitude; and determine, responsive to the 
Claims 12-14 and 16 are allowable by virtue of their dependence from claim 10. Claims 15 and 17 have been rejoined and are allowable by virtue of their dependence from claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MATTHEW KREMER/Primary Examiner, Art Unit 3791